Citation Nr: 0412126	
Decision Date: 05/10/04    Archive Date: 05/19/04

DOCKET NO.  02-17 178	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to service connection for residuals of injury 
to the upper back/neck.  

2.  Entitlement to service connection for a bilateral 
shoulder disorder.  

3.  Entitlement to service connection for a bilateral eye 
disorder.  
	

REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. Ehrman, Counsel


INTRODUCTION

The veteran had active duty from September 1972 to August 
1974.  

This matter comes before the Board of Veterans Appeals 
(Board) on appeal from a July 2002 rating decision of the RO, 
which denied the benefits sought on appeal.  

This appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, DC.  VA will notify the veteran if 
further action is required on his part.  


REMAND

Prior to the filing of the veteran's claims on appeal, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  It is 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002).  Regulations implementing the VCAA 
are codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 
(2003).  

The VCAA and the implementing regulations are applicable to 
the issues on appeal and provide that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  They also require VA 
to notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  

The record does not reflect that the RO has complied with the 
notification requirements of the VCAA and its implementing 
regulations.  Moreover, it appears that VA records 
potentially supportive of the claim have not been associated 
with the claims folder.  
Regarding the claims of service connection for neck and 
shoulder disorders, the following development remains to be 
completed.  The October 25, 2001 private medical nexus 
opinion of Dr. Ginther makes reference to a recent 
examination of the veteran's neck and shoulders on October 
22, 2001.  The RO should ascertain whether any additional 
report/clinical records are available from Dr. Ginther.  The 
Board further notes that in a July 2002 statement, the 
veteran identifies pertinent private post-service medical 
records which have not been requested or obtained.  
Accordingly, the RO should request authorizations to obtain 
copies of medical records from Dr. D. Hill and the private 
hospital identified by the veteran, particularly records 
dated during the 1970s and in or around August 1979.  

Accordingly, this case is REMANDED to the RO for the 
following:

1.  The RO should contact the veteran and 
his representative and provide written 
notice of the provisions of VCAA which 
are applicable to the claims on appeal.  
The RO should specifically advise the 
veteran as to what information and 
medical or lay evidence is necessary to 
substantiate his claims on appeal, with 
notice as to what evidence, if any, the 
veteran is expected to obtain and submit 
on his own, and what evidence VA will 
retrieve on its own.  The VCAA notice 
must be incompliance with Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) and 
Charles v. Principi, 16 Vet. App. 370 
(2002).  The RO should also request the 
veteran to submit any evidence in his 
possession relevant to the issues on 
appeal.  The veteran should be provided 
an adequate time in which to respond to 
the VCAA notice.  

2.  The RO should also contact the 
veteran and request that he identify the 
names, addresses, and approximate dates 
of treatment of VA and/or private care 
providers who have treated him for back, 
neck, shoulder and/or eye complaints.  In 
particular, the RO should attempt to 
obtain authorizations for the release of 
any and all medical records from Dr. D. 
Hill, "Sameriton" Hospital and Dr. 
Ginther.  The RO should document efforts 
to obtain copies of any additional 
records identified by the veteran and not 
already of record.

3.  Upon the completion of the above, the 
RO must then review the claims file and 
ensure that any other notification and 
development action required by the VCAA 
and its implementing regulations is 
completed, consistent with all governing 
legal authority.  

4.  Thereafter, the RO should 
readjudicate the claims on appeal based 
on review of the entire evidentiary 
record.  If any benefit sought on appeal 
is not granted to the veteran's 
satisfaction, he and his representative 
should be provided a supplemental 
statement of the case, with an 
opportunity to respond thereto.  

The purposes of this REMAND are to assist the veteran, to 
afford him due process of law, and to comply with the notice 
provisions of the VCAA.  By this REMAND, the Board intimates 
no opinion as to the ultimate disposition of the appeal.  No 
action is required of the veteran unless he receives further 
notice.  He does, however, have the right to submit 
additional evidence and argument on the matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



These claims must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board or by the United States Court of Appeals for 
Veterans Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 


4658 (1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.43 and 
38.02.



	                  
_________________________________________________
	J. M. Daley
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).  


